
	

113 S2208 IS: Money Remittances Improvement Act of 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2208
		IN THE SENATE OF THE UNITED STATES
		
			April 3, 2014
			Mr. Kirk (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To allow the Secretary of the Treasury to rely on State examinations for certain financial
			 institutions, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the Money Remittances Improvement Act of 2014.
		
			2.
			Compliance authority for certain reporting requirements
			
				(a)
				Compliance with reporting requirements on monetary instrument transactions
				Section 5318(a) of title 31, United States Code, is amended—
				
					(1)
					in paragraph (5), by striking and at the end;
				
					(2)
					by redesignating paragraph (6) as paragraph (7); and
				
					(3)
					by inserting after paragraph (5) the following:
					
						
							(6)
							rely on examinations conducted by a State supervisory agency of a category of financial
			 institution, if the Secretary determines that—
								(A)
								the category of financial institution is required to comply with this subchapter and regulations
			 prescribed under this subchapter; or
							
								(B)
								the State supervisory agency examines the category of financial institution for compliance with
			 this subchapter and regulations prescribed under this
			 subchapter; and
							.
				
				(b)
				Compliance with reporting requirements of other financial institutions
				Section 128 of Public Law 91–508 (12 U.S.C. 1958) is amended—
				
					(1)
					by striking this title and inserting this chapter and section 21 of the Federal Deposit Insurance Act (12 U.S.C. 1829b); and
				
					(2)
					by inserting at the end the following: The Secretary may rely on examinations conducted by a State supervisory agency of a category of
			 financial institution, if the Secretary determines that the category of
			 financial institution is required to comply
			 with this chapter and section 21 of the Federal Deposit Insurance Act (and
			 regulations prescribed under this chapter and section 21 of the Federal
			 Deposit Insurance Act), or the State supervisory agency examines the
			 category of financial institution for compliance with this
			 chapter and section 21 of the Federal Deposit Insurance Act (and
			 regulations prescribed under this chapter and section 21 of the Federal
			 Deposit Insurance Act)..
				
				(c)
				Consultation with State agencies
				In issuing rules to carry out section 5318(a)(6) of title 31, United States Code, and section 128
			 of Public Law 91–508 (12 U.S.C. 1958), the Secretary of the Treasury shall
			 consult with State supervisory agencies.
			
